DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 8, 10-14 allowed.

The following is an examiner’s statement of reasons for allowance: 

The main reason for allowing claim 1 and its dependent claims 2-6, 8 and 10-11 is the inclusion of the limitations, inter alia, of:
“A motor comprising: 
a rotor comprising a rotating shaft that protrudes to a first side in an axial direction; 
a stator disposed on an outer peripheral side of the rotor; 
a resin sealing member that covers the stator; and 
a cover member that is disposed on the first side of the resin sealing member and supports the rotating shaft; wherein 
the resin sealing member comprises a resin sealing member side position regulating surface that makes contact in the axial direction with a cover member side position regulating surface provided on the cover member, and a resin sealing member 
at least a portion of the resin sealing member side securing surface is secured to the cover member side securing surface via an adhesive agent layer; 
the cover member comprises a protrusion portion which protrudes further on a second side in the axial direction than the cover member side position regulating surface, and covers an outer peripheral side of the resin sealing member; 
an engagement protrusion portion is provided on an outer peripheral surface of the resin sealing member; and 
the protrusion portion comprises a rotation engagement portion that engages the engagement protrusion portion by rotating the cover member around an axis of the rotor in a state where the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other.”

The closest prior art Ono (US20120248911), Sekida (JP53039407) and Miyashita (US20100079014), either alone or in combination, do not disclose the above limitations.
Ono discloses the cover member 51 includes the cover member side position regulating surface and the resin sealing member 20 includes the resin sealing member side position regulating surface (figs 2-3 & annotated fig on pg 12 of the rejection mailed 6/24/21), but does not disclose the cover member comprises a protrusion portion the protrudes farther on the second side in the axial direction than the cover member side 
Sekida discloses the resin sealing member 4 includes the resin sealing member side securing surface and the cover member 6 includes the cover member side securing surface with the gap filled with the adhesive agent layer 5 (figs 1 & annotated fig on pg 13 of office action mailed 6/24/21), but does not disclose the cover member protrusion portion; the cover member side position regulating surface; the resin member includes the engagement protrusion portion; or the cover member includes the rotation engagement portion.
Miyashita disclose the cover member 413 include the protrusion portion 433d that protrudes farther than the cover member side positon regulating surface; the engagement protrusion portion; and the rotation engagement portion that engages the engagement protrusion portion (figs 6-8 & annotated fig on pg 18 of office action mailed 6/24/21); but does not disclose rotation engagement portion that engages the engagement protrusion portion by rotating the cover member around an axis of the rotor in a state where the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other.
Specifically Miyashita discloses the resin sealing member 435 is screwed to the cover member 413 by screws 440 (figs 6-7, para [0048]), so Miyashita does not rotate the cover member 413 to engage the rotation engagement portion with the engagement protrusion portion so the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other. Although the cover member 413 of Miyashita may be slightly rotated to align the screw 

The main reason for allowing claim 12 and its dependent claim 13 is the inclusion of the limitations, inter alia, of:
“A motor comprising: 
a rotor comprising a rotating shaft that protrudes to a first side in an axial direction; 
a stator disposed on an outer peripheral side of the rotor; 
a resin sealing member that covers the stator; and a cover member that is disposed on the first side of the resin sealing member and supports the rotating shaft; wherein 
the resin sealing member includes a resin sealing member side position regulating surface that makes contact in the axial direction with a cover member side position regulating surface provided on the cover member, and a resin sealing member side securing surface that faces, in a direction orthogonal to the axial direction and with a gap, a cover member side securing surface provided on the cover member; 
at least a portion of the resin sealing member side securing surface is secured to the cover member side securing surface via an adhesive agent layer; 
the cover member comprises a protrusion portion which protrudes further on a second side in the axial direction than the cover member side position regulating surface, and covers an outer peripheral side of the resin sealing member; 
an engagement protrusion portion is provided on an outer peripheral surface of the resin sealing member; and 
the protrusion portion comprises a rotation engagement portion that engages the engagement protrusion portion by rotating the cover member around an axis of the rotor in a state where the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other.”

The closest prior art Sekida (JP53039407) and Miyashita (US20100079014), either alone or in combination, do not disclose the above limitations.
Sekida discloses the resin sealing member 4 includes the resin sealing member side securing surface; and the cover member 6 includes the cover member side position regulating surface and the cover member side securing surface with the resin sealing member side securing surface facing the cover member side surface in the direction orthogonal to the axial direction by the gap filled with the adhesive agent layer 5 (figs 1 & annotated fig on pg 4 of office action mailed 6/24/21), but does not disclose the cover member protrusion portion; the resin member includes the engagement protrusion portion; or the cover member includes the rotation engagement portion.
Miyashita disclose the cover member 413 include the protrusion portion 433d that protrudes farther than the cover member side positon regulating surface; the engagement protrusion portion; and the rotation engagement portion that engages the engagement protrusion portion (figs 6-8 & annotated fig on pg 18 of office action mailed 6/24/21); but does not disclose rotation engagement portion that engages the engagement protrusion portion by rotating the cover member around an axis of the rotor 
Specifically Miyashita discloses the resin sealing member 435 is screwed to the cover member 413 by screws 440 (figs 6-7, para [0048]), so Miyashita does not rotate the cover member 413 to engage the rotation engagement portion with the engagement protrusion portion so the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other. Although the cover member 413 of Miyashita may be slightly rotated to align the screw holes 433h, the cover member side position regulating surface and the resin sealing member side position regulating surface come into contact upon tightening of the screws 440.

The main reason for allowing claim 14 is the inclusion of the limitations, inter alia, of:
“A pump device comprising: 
a motor comprising: 
a rotor comprising a rotating shaft that protrudes to a first side in an axial direction; 
a stator disposed on an outer peripheral side of the rotor; 
a resin sealing member that covers the stator; and 
a cover member that is disposed on the first side of the resin sealing member and supports the rotating shaft; wherein 

at least a portion of the resin sealing member side securing surface is secured to the cover member side securing surface via an adhesive agent layer; 
an impeller attached to an end portion of the rotating shaft which passes through the cover member and protrudes on the first side of the cover member; 
the cover member comprises a protrusion portion which protrudes further on a second side in the axial direction than the cover member side position regulating surface, and covers an outer peripheral side of the resin sealing member; 
an engagement protrusion portion is provided on an outer peripheral surface of the resin sealing member; and 
the protrusion portion comprises a rotation engagement portion that engages the engagement protrusion portion by rotating the cover member around an axis of the rotor in a state where the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other.”

The closest prior art Sekida (JP53039407) and Miyashita (US20100079014), either alone or in combination, do not disclose the above limitations.
Sekida discloses the cover member 6 includes the cover member side position regulating surface (figs 1 & annotated fig on pg 4 of office action mailed 6/24/21), but 
Miyashita disclose the cover member 413 include the protrusion portion 433d that protrudes farther than the cover member side positon regulating surface; the engagement protrusion portion; and the rotation engagement portion that engages the engagement protrusion portion (figs 6-8 & annotated fig on pg 18 of office action mailed 6/24/21); but does not disclose rotation engagement portion that engages the engagement protrusion portion by rotating the cover member around an axis of the rotor in a state where the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other.
Specifically Miyashita discloses the resin sealing member 435 is screwed to the cover member 413 by screws 440 (figs 6-7, para [0048]), so Miyashita does not rotate the cover member 413 to engage the rotation engagement portion with the engagement protrusion portion so the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other. Although the cover member 413 of Miyashita may be slightly rotated to align the screw holes 433h, the cover member side position regulating surface and the resin sealing member side position regulating surface come into contact upon tightening of the screws 440.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stewart et al. (US20070177366) discloses end shield 214 with tabs 206 and electronics housing 202 with slots 208 that have a structure similar to the engagement protrusion portion and rotation engagement portion of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834